DETAILED ACTION
The Request for Continued Examination (RCE) filed on 07/01/2021 under 37 CFR 1.53(d) based on parent Application No. 16/162,319 has been accepted and a RCE has been established. An action on the RCE follows.

The Amendment and Remarks filed on 07/01/2021, submitted with the filing of the RCE have been entered and considered.  The Applicant has cancelled claim 7.  Claims 1, 3 and 6 were previously cancelled by the Applicant. 

Claims 2, 4-5 and 8-18 as amended are pending in the application. 


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. Dion M. Bregman on 10/18/2021.

The application has been amended as follows: 
1.	(Currently Amended) A method, comprising:
at a first electronic device that includes a touch-sensitive display:
	while the touch-sensitive display of the first electronic device is operating in a first display state, receiving, from a second electronic device that is currently displaying content associated with an application, an instruction to display the content associated with the application on the touch-sensitive display of the first electronic device; and
	in response to receiving the instruction:
		ceasing to operate the touch-sensitive display of the first electronic device in the first display state, including ceasing to display a user interface associated with the first display state on the touch-sensitive display of the first electronic device; 
		displaying a user interface for the application on substantially all of the touch-sensitive display of the first electronic device; 
		displaying the content within the user interface for the application on the touch-sensitive display of the first electronic device; and
			displaying a first set of tools for modifying the content displayed within the user interface for the application on the first electronic device that are different than [the] a second set of tools for modifying the content displayed within the application on the second electronic device;
	detecting an input that modifies an appearance of the content with the first set of tools while it is displayed on the touch-sensitive display of the first electronic device; and
	in response to detecting the input:
		displaying the content with the modified appearance on the touch-sensitive display of the first electronic device; and
		automatically, sending, to the second electronic device, information that allows the second electronic device to display the content with the modified appearance.

14.	(Currently Amended) A non-transitory computer-readable storage medium storing executable instructions that, when executed by one or more processors of a first electronic device with a touch-sensitive display, cause the first electronic device to:
while the touch-sensitive display of the first electronic device is operating in a first display state, receive, from a second electronic device that is currently displaying content associated with an application, an instruction to display the content associated with the application on the touch-sensitive display of the first electronic device; and
	in response to receiving the instruction:
		cease to operate the touch-sensitive display of the first electronic device in the first display state, including ceasing to display a user interface associated with the first display state on the touch-sensitive display of the first electronic device; 
		display a user interface for the application on substantially all of the touch-sensitive display of the first electronic device; 
		display the content within the user interface for the application on the touch-sensitive display of the first electronic device; and
			display a first set of tools for modifying the content displayed within the user interface for the application on the first electronic device that are different than [the] a second set of tools for modifying the content displayed within the application on the second electronic device;
		detect an input that modifies an appearance of the content with the first set of tools while it is displayed on the touch-sensitive display of the first electronic device; and 
	in response to detecting the input:
		display the content with the modified appearance on the touch-sensitive display of the first electronic device; and
		automatically, send, to the second electronic device, information that allows the second electronic device to display the content with the modified appearance.

15.	(Currently Amended) A first electronic device, comprising:
one or more processors;

memory storing one or more programs that are configured for execution by the one or
more processors, the one or more programs including instructions for:
	while the touch-sensitive display of the first electronic device is operating in a first display state, receiving, from a second electronic device that is currently displaying content associated with an application, an instruction to display the content associated with the application on the touch-sensitive display of the first electronic device; and
	in response to receiving the instruction:
		ceasing to operate the touch-sensitive display of the first electronic device in the first display state, including ceasing to display a user interface associated with the first display state on the touch-sensitive display of the first electronic device; 
		displaying a user interface for the application on substantially all of the touch-sensitive display of the first electronic device; 
		displaying the content within the user interface for the application on the touch-sensitive display of the first electronic device; and
			displaying a first set of tools for modifying the content displayed within the user interface for the application on the first electronic device that are different than [the] a second set of tools for modifying the content displayed within the application on the second electronic device;
		detecting an input that modifies an appearance of the content with the first set of tools while it is displayed on the touch-sensitive display of the first electronic device; and 
	in response to detecting the input:
		displaying the content with the modified appearance on the touch-sensitive display of the first electronic device; and
		automatically, sending, to the second electronic device, information that allows the second electronic device to display the content with the modified appearance.

19.	(New) The non-transitory computer-readable storage medium of claim 14, wherein the content is an image, and the input that modifies the appearance of the content is a drawing input that adds marks to the content.

21.	(New) The non-transitory computer-readable storage medium of claim 14, wherein the input that modifies an appearance of the content while it is displayed on the touch-sensitive display is provided using a finger.
22.	(New) The non-transitory computer-readable storage medium of claim 14, wherein the first electronic device executes a mobile operating system that is different from an operating system executed by the second electronic device.
23.	(New) The non-transitory computer-readable storage medium of claim 14, wherein the first electronic device is a tablet device, and the second electronic is a laptop device.
24.	(New) The non-transitory computer-readable storage medium of claim 14, wherein the instruction to display the content associated with the application on the touch-sensitive display of the first electronic device is received based on user input received at the second electronic device, the user input requesting to share the content with the first electronic device.
25.	(New) The non-transitory computer-readable storage medium of claim 14, wherein sending of the information that allows the second electronic device to display the content with the modified appearance includes sending data that enables the second electronic device to synchronously display the content with the modified appearance as the input is modifying the appearance of the content at the first electronic device.
26.	(New) The non-transitory computer-readable storage medium of claim 14, wherein further in response to receiving the instruction, displaying a set of drawing tools that are specific to functions available at the first electronic device.
27.	(New) The first electronic device of claim 15, wherein the content is an image, and the input that modifies the appearance of the content is a drawing input that adds marks to the content.

29.	(New) The first electronic device of claim 15, wherein the input that modifies an appearance of the content while it is displayed on the touch-sensitive display is provided using a finger.
30.	(New) The first electronic device of claim 15, wherein the first electronic device executes a mobile operating system that is different from an operating system executed by the second electronic device.
31.	(New) The first electronic device of claim 15, wherein the first electronic device is a tablet device, and the second electronic is a laptop device.
32.	(New) The first electronic device of claim 15, wherein the instruction to display the content associated with the application on the touch-sensitive display of the first electronic device is received based on user input received at the second electronic device, the user input requesting to share the content with the first electronic device.
33.	(New) The first electronic device of claim 15, wherein sending of the information that allows the second electronic device to display the content with the modified appearance includes sending data that enables the second electronic device to synchronously display the content with the modified appearance as the input is modifying the appearance of the content at the first electronic device.
34.	(New) The first electronic device of claim 15, wherein further in response to receiving the instruction, displaying a set of drawing tools that are specific to functions available at the first electronic device.



Allowable Subject Matter
Claims 2, 4-5 and 8-34 are allowed.

The following is an examiner’s statement of reasons for allowance:  The present invention teaches the management of collaboration on a content between multiple electronic devices, where modifications of an appearance of the content while it is displayed on a first electronic device are automatically sent to a second electronic device so that the second electronic device can display the content with the modified appearance.   The closest prior art fails to explicitly teach displaying a first set of tools for modifying the content displayed within the user interface of the application on the first electronic device that are different than a second set of tools for modifying content displayed within the application on the second electronic device.  Since the prior art fails to explicitly teach the feature of displaying different sets of tools for different devices that are modifying the same content, the claims are allowable over the prior art in view of the Examiner’s Amendment and the Applicant’s remarks filed on 07/01/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TING LEE
Primary Examiner
Art Unit 2173


/TING Z LEE/Primary Examiner, Art Unit 2173